Citation Nr: 1032292	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral foot disorders.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral knee disorders.

3.  Entitlement to service connection for left heel bone spurs 
with scar tissue.

4.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected posttraumatic stress disorder 
(PTSD).

5.  Entitlement to service connection for bilateral ankle 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to 
January 1992.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island.
 
In September 2009, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with the 
claims file.  

In June 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A claim for service connection for bilateral pes planus was 
denied by a September 2003 rating decision.  It was held that 
there was no evidence that the Veteran had a foot injury or 
chronic foot disability in service and that there was no evidence 
that the Veteran's bilateral pes planus was related to service.  
While the Veteran submitted a timely NOD in October 2003, and the 
RO issued the Veteran an SOC in July 2004, a substantive appeal 
was not received from the Veteran after the issuance of the July 
2004 SOC. 

3.  Additional evidence associated with the claims file since the 
RO's September 2003 denial is cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection for 
bilateral foot disorders, or raise a reasonable possibility of 
substantiating the claim.

4.  A claim for service connection for bilateral knee disorders 
was denied by a June 2002 rating decision.  It was held that 
there was no current diagnosis of a left knee disability and 
while diagnosed with mild degenerative changes of the right knee, 
there was no evidence of this disability within one year after 
discharge from service and no nexus to service.   Although 
notified of the denial in June 2002, the Veteran did not initiate 
an appeal.

5.  Additional evidence associated with the claims file since the 
RO's June 2002 denial is cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection for 
bilateral knee disorders, or raise a reasonable possibility of 
substantiating the claim.

6.  Although the Veteran was seen for soft tissue injury to the 
left foot on one occasion during active service, the Veteran 
denies injuring his left heel, no chronic left heel disability 
was shown in service or until approximately fourteen years after 
discharge from service, and no competent evidence of a nexus 
between the Veteran's current left heel bone spurs and active 
service.  Medical evidence indicates that the Veteran's left heel 
pain is likely secondary to worn out orthoses rubbing against 
heel and bursitis from prominent posterior calcaneal tubercle.

7.  The objective medical evidence indicates that a diagnosis of 
hypertension is questionable. 

8.  The only medical opinion to address the etiology of the 
Veteran's claimed hypertension preponderates against a finding of 
any relationship with the Veteran's service connected PTSD.

9.  There is no objective evidence of record that the Veteran is 
currently diagnosed with a left ankle disorder. 

10.  The first post service evidence that the Veteran had a right 
ankle disorder is when the Veteran fractured his right ankle as a 
result of playing softball in May 2009, more than 16 years after 
discharge from service.  


CONCLUSIONS OF LAW

1.  The RO's June 2002 decision denying the claim for service 
connection for arthritis, bilateral knees, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The RO's September 2003 decision denying the claim for 
service connection for bilateral pes planus is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

3.  As new and material evidence has not been received, the 
criteria for reopening the claims for service connection for 
bilateral knee disorders and for bilateral foot disorders are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  The criteria for service connection for left heel bone spurs 
with scar tissue are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

5.  The criteria for service connection for hypertension, claimed 
as secondary to service-connected PTSD, are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

6.  The criteria for service connection for bilateral ankle 
disorders are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

With regard to the petitions to reopen the claims for service 
connection on appeal, February 2007 and October 2007 letters 
notified the Veteran that to reopen his previously denied claims 
for service connection for bilateral foot disorders and bilateral 
knee disorders, respectively, VA had to receive new and material 
evidence, and these letters further defined what constituted new 
and material evidence specific to the reason his claims were 
previously denied.  Thus, the guidance of Kent v. Nicholson, 20 
Vet. App. 1 (2006) has been satisfied by these letters.  The 
February 2007 and October 2007 letters also provided the Veteran 
with information regarding disability ratings and effective dates 
consistent with Dingess/Hartman (cited above).

With regard to the claims for service connection for a left heel 
spur, hypertension and bilateral ankle disorders, October 2008, 
June 2009, and October 2009 pre-rating letters, respectively, 
provided notice to the Veteran of the evidence and information 
needed to substantiate his claims for service connection on 
appeal.  These letters also informed the Veteran of what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letters further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to his 
claims.  The November 2008, August 2009, and February 2010 rating 
decisions, respectively, reflect the initial adjudication of each 
of these claims for service connection.   The October 2008, June 
2009, and October 2009 letters each provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman (cited above).  Hence, these 
letters-which meet all four of Pelegrini's content of notice 
requirement- also meet the VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of an October 2009 VA hypertension examination.  
Also of record and considered in connection with the appeal is 
the transcript of the September 2009 hearing before RO personnel 
and the June 2010 Board hearing, as well as various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

The Board notes that the Veteran was afforded a VA examination in 
connection with his claim for service connection for 
hypertension.  However, the Board finds that given the complete 
lack of evidence of a left heel spur or any ankle disorder during 
service or until many years after service, such an examination is 
not required.  There is no competent evidence of a link between 
the Veteran's current disabilities and service, and while the 
Veteran contends that he has experienced continuity of 
symptomatology since service, as discussed below, the evidence of 
record is to the contrary.  In addition, VA need not conduct an 
examination or obtain a medical opinion with respect to the issue 
of whether new and material evidence has been received to reopen 
a previously denied claim for service connection because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only 
if new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board may 
proceed with adjudication of these appeals without fear of 
prejudice to the Veteran.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petitions to reopen

A.  Bilateral foot disorders

In a September 2003 rating decision, the RO denied the claim for 
service connection for bilateral pes planus on the basis that 
service treatment records (STRs) were negative for any complaints 
or treatment for flat feet and there was no chronic injury or 
disease of the feet shown at the time of his discharge.  In 
addition, there was no evidence that the Veteran diagnosed 
bilateral flat feet were incurred or aggravated by his military 
service.  

Evidence considered at that time of this decision included the 
Veteran's STRs, private and VA medical records, and a December 
1996 VA examination report.  At that time, the cumulative 
evidence showed that the Veteran had been seen for complaints, 
treatment, and diagnosis for bilateral pes planus.

While the Veteran submitted a timely NOD in October 2003, and the 
RO issued the Veteran an SOC in July 2004, a substantive appeal 
was not received from the Veteran; therefore, the September 2003 
rating decision is final.  See 38 C.F.R. § 20.201.

The Veteran sought to reopen his claim in June 2007.  VA may 
reopen and review a claim that has been previously denied if new 
and material evidence is submitted by or on behalf of a Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record. After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

The Board notes that its task is to first decide whether new and 
material evidence has been received, as opposed to whether or not 
the evidence actually substantiates the appellant's claim.  
Evidence added to the record since the RO's September 2003 final 
rating decision include VA medical records, private medical 
records, transcripts from a September 2009 RO hearing and a June 
2010 Board hearing.  The medical records reflect that the Veteran 
has received periodic treatment for bilateral pes planus.  During 
the June 2010 Board hearing, the Veteran indicated that he 
believed that his bilateral foot disorder was related to his 
military service because his job required him to be on his feet 
and work on concrete.  

The Board finds that the additional evidence received is "new" in 
the sense that it was not previously before agency decision 
makers.  However, the Board also finds that this evidence is not 
"material" in that it does not provide any competent evidence or 
opinion that the Veteran has bilateral foot disorders related to 
service, the central question underlying the claim for service 
connection.  Hence, the new medical evidence does not raise a 
reasonable possibility of substantiating the Veteran's claim, and 
therefore, does not provide a basis for reopening the claim.

The only additional evidence associated with the claims file 
consists of statements and oral testimony from the Veteran and by 
his representative, on his behalf.  However, even if new, such 
lay assertions provide no basis for reopening the claim.  As 
indicated above, this claim turns on a medical matter.  As the 
Veteran and his representative are laypersons without the 
appropriate medical training or expertise, neither is competent, 
on the basis of assertions, alone, to provide probative (i.e., 
persuasive) evidence on a medical matter- such as the onset and 
etiology of a specific disability.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Hickson 
v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Without any competent evidence or opinion that the Veteran's 
currently diagnosed bilateral foot disorder is related to 
service, the central question underlying the claim for service 
connection-it does not provide a basis for reopening.  Hence, the 
new medical evidence received does not raise a reasonable 
possibility of substantiating the Veteran's claim, and therefore, 
is not material for purposes of reopening.

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
bilateral foot disorders has not been received.  As such, the 
RO's September 2003 decision remains final, and the appeal must 
be denied.  As the Veteran has not fulfilled the threshold burden 
of submitting new and material evidence to reopen the finally- 
disallowed claim, the benefit-of-the- doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Bilateral knee disorders

In a June 2002 rating decision, the RO denied the claim for 
service connection for arthritis, bilateral knees on the basis 
that there was no current diagnosis of a left knee disability and 
while diagnosed with mild degenerative changes of the right knee, 
there was no evidence of this disability within one year after 
discharge from service and no nexus to service.  

Evidence considered at that time of this decision included the 
Veteran's STRs, private and VA medical records, and a December 
1996 VA examination report. At that time, the cumulative evidence 
showed that the Veteran had first been seen for complaints of 
bilateral knee problems in 12/96, x-rays were normal, and it was 
not until a November 2001 x-ray that showed the Veteran had mild 
degenerative changes of the right knee. 

The Veteran sought to reopen his claim in January 2007.  VA may 
reopen and review a claim that has been previously denied if new 
and material evidence is submitted by or on behalf of a Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). See also Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

The Board notes that its task is to first decide whether new and 
material evidence has been received, as opposed to whether or not 
the evidence actually substantiates the appellant's claim.  
Evidence added to the record since the June 2002 final RO 
decision includes VA medical records, private medical records, 
transcripts from a September 2009 RO hearing and a June 2010 
Board hearing.  While VA mental health records note that the 
Veteran has arthritis in both knees, there is no x-ray evidence 
of arthritis in the left knee, or medical evidence suggesting 
that the Veteran's has bilateral knee disorders related to 
service.  During September 2009 RO hearing, the Veteran testified 
that he was diagnosed with arthritis in his knees in early 2000.  
During the June 2010 Board hearing, he asserted that he had 
continuity of symptoms since discharge from service.  

The Board finds that the additional evidence received is "new" in 
the sense that it was not previously before agency decision 
makers.  However, the Board also finds that this evidence is not 
"material" in that it does not provide any competent evidence or 
opinion that the Veteran currently has bilateral knee disorders 
related to service, the central question underlying the claim for 
service connection.  Hence, the new medical evidence does not 
raise a reasonable possibility of substantiating the Veteran's 
claim, and therefore, does not provide a basis for reopening the 
claim.

The only additional evidence associated with the claims file 
consists of statements and oral testimony from the Veteran and by 
his representative, on his behalf.  However, even if new, such 
lay assertions provide no basis for reopening the claim.  As 
indicated above, this claim turns on a medical matter.  As the 
Veteran and his representative are laypersons without the 
appropriate medical training or expertise, neither is competent, 
on the basis of assertions, alone, to provide probative (i.e., 
persuasive) evidence on a medical matter- such as the onset and 
etiology of a specific disability.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Therefore, where, as here, the claims turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Hickson 
v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Without any competent evidence or opinion that the Veteran's has 
bilateral knee disorders related to service, the central question 
underlying the claim for service connection-it does not provide a 
basis for reopening the claim. 

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
bilateral knee disorders has not been received.  As such, the 
RO's June 2002 decision remains final, and the appeal must be 
denied.  As the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally- 
disallowed claim, the benefit-of-the- doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

A.  Left heel bone spurs with scar tissue

Service treatment records reflect that in May 1992 the Veteran 
was treated for a soft tissue injury to his left foot.  X-rays 
taken at that time were normal.  

VA medical records from March 1994 to December 1995 are negative 
for complaints, findings, or diagnosis of a left heel disorder.  

A January 1997 VA general medical examination report reflects 
that the Veteran had no complaints regarding his left foot.  
Examination of the feet showed mild pes planus, bilaterally.  No 
findings relating to the left heel were noted.  
A November 2002 VA x-ray report notes that the Veteran complained 
of  heel and ball of foot pain, left foot x-rays revealed mild 
flatfoot deformity.  No spur was noted at that time.  

A January 2007 VA radiology record notes that the Veteran 
complained of left posterior-medial heel pain.  The x-ray 
impression was plantar calcaneal spur.  No other abnormality was 
seen.  

A January 2007 VA podiatry record reflects that x-ray of the left 
foot showed decreased calcaneal inclination angle and prominent 
posterior calcaneal tuburcle.  The Veteran was assessed with heel 
pain most likely secondary to worn out orthoses rubbing against 
heel and bursitis from prominent posterior calcaneal tubercle.   

During the June 2010 Board hearing, the Veteran testified that he 
did not sustain an injury to his left heel in service.  

In this case, while post-service medical records show that the 
Veteran has been diagnosed with a left foot plantar calcaneal 
spur, there is no medical evidence indicating that such disorder 
was manifest in the first post-service year.  In addition, the 
Board points out that the passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability, in this case more than 14 years, is a factor that 
tends to weigh against a claim for service connection. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).

Further, there is no medical evidence or opinion even suggesting 
that there exists a relationship between the Veteran's currently 
diagnosed left foot plantar calcaneal spur and service, and 
neither the Veteran nor his representative has identified, 
presented, or alluded to the existence of any such medical 
evidence or opinion.  On the contrary, a January 2007 VA podiatry 
record indicates that the Veteran's heel pain was most likely 
secondary to worn out orthoses rubbing against heel and bursitis 
from prominent posterior calcaneal tubercle.  Hence, the claim 
for service connection for a left heel bone spur with scar tissue 
is denied.
The only other evidence of record supporting the Veteran's claim 
is his own lay statements.  Even if these statements could be 
read as claiming continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
complaints of a left heel disorder until more than 14 years after 
service.  Had he been experiencing continuous symptoms, it is 
reasonable to expect that he would have made a claim many years 
earlier.  Moreover, the Veteran has provided testimony that he 
did not injure his left heel during service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  Furthermore, 
this claim turns on the matter of a medical nexus, or 
relationship, between a current disability and service - matters 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons without 
the appropriate medical training and expertise, neither is 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative value.

B.  Hypertension

In addition to the above, under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability that is proximately due 
to or the result of a service-connected disease or injury. Such 
permits a grant of service connection not only for disability 
caused by a service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- connected 
disability by a service-connected disability.  Id.  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 
3.310(b).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2009).

Initially, the Board notes the evidence does not show, nor does 
the Veteran allege, that he has hypertension that began in 
service or within his first post-service year. Instead, the 
Veteran is seeking service connection for hypertension as 
secondary to his service-connected PTSD.

A June 2008 VA medical record reflects that the Veteran's blood 
pressure was 138/90.  The assessment was elevated diastolic blood 
pressure.  

A July 2008 VA medical record reflects that the Veteran underwent 
screening for hypertension, blood pressure readings were 160/92 
and 153/95 in the right arm, and 154/92 and 160/90 in the left 
arm.   No medical diagnosis was noted.  

A September 2008 VA medical record reflects that the Veteran was 
diagnosed with elevated blood pressure without diagnosis of 
hypertension.

An October 2008 VA PTSD examination report reflects that the 
Veteran has elevated blood pressure reading without a diagnosis 
of hypertension.  

An August 2009 private medical record from S.S. Lee, M.D., 
reflects that the Veteran blood pressure was 142/92 and that he 
was assessed with hypertension.  

An October 2009 VA hypertension examination report reflects that 
the Veteran contends that his hypertension was caused by his 
service-connected PTSD and medication that he takes for his PTSD.  
The Veteran stated that he had hypertension for twenty years, 
since the late 1980s.  The Veteran has not had any symptoms from 
hypertension.  The Veteran is not taking any medication for 
hypertension.  Blood pressure readings on examination were 
132/80, 130/78, and 134/82.  The examiner noted that the Veteran 
had at least five blood pressure reading on different days in 
July when he had surgery for a fracture and those readings were 
within normal limits.  The examiner concluded that the Veteran's 
high blood pressure is hard to establish at this time.  The 
diagnosis was that the diagnosis of hypertension is still 
questionable.  He opined that the Veteran's service-connected 
disability of PTSD did not cause the disability of hypertension.  

The Board has carefully reviewed the evidence of record, and 
finds the preponderance of the evidence is against the grant of 
service connection for hypertension, claimed as secondary to the 
Veteran's service-connected PTSD.

In this regard, the only medical opinion to address the etiology 
of the Veteran's claimed hypertension weighs against the claim.  
As indicated above, the October 2009 VA examiner concluded that a 
diagnosis of hypertension was questionable.  The Board notes that 
numerous VA medical records note that the Veteran has had 
elevated blood pressure without a hypertension diagnosis.  Only 
an August 2009 private medical record shows that the Veteran was 
assessed with hypertension, which appears to be based on a 
singled blood pressure reading of 142/92.  For VA purposes,  
hypertension is defined as diastolic pressure of 90mm or greater 
and isolated hypertension is defined as systolic blood pressure 
of predominantly 160mm or greater with a diastolic pressure of 
less than 90mm.  38 C.F.R. § 4.104, Code 7101.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  Id.  
The single reading of 142/92 in August 2009 does not support a 
finding of hypertension for VA purposes.  However, even if the 
Veteran does have hypertension, the Board points out that that 
the October 2009 VA examiner definitively opined that the 
Veteran's service-connected disability of PTSD did not cause the 
disability of hypertension.  

The Board finds that the October 2009 VA examiner's opinion 
constitutes probative evidence on the medical nexus question- 
based as it was on review of the Veteran's documented medical 
history and assertions as well as physical examination.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, neither 
the Veteran nor his representative has presented or identified 
any contrary medical opinion that would, in fact, support the 
claim for secondary service connection.  The Board also points 
out that VA adjudicators are not free to ignore or disregard the 
medical conclusions of a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. 
App. 66 (1991).

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the written and oral assertions of the 
Veteran and his representative, but finds that this evidence 
provides no basis for allowance of this claim. As indicated 
above, this claim turn on the medical matter of current 
disability (and, if so, medical relationship to the Veteran's 
service-connected PTSD)-matters within the province of trained 
medical professionals.  While the Veteran is competent to report 
symptoms as they come to him through his senses, hypertension is 
not the type of disorder that a lay person can provide competent 
evidence on the question of etiology or diagnosis.  As the 
Veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion on 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply

C.  Bilateral ankle disorders

Service treatment records are negative for complaints, findings, 
or diagnosis of bilateral ankle disorders.  
 
Post service medical records are negative for complaints, 
findings, or diagnosis of a left ankle disorder.

June 2009 VA medical records reflect that the Veteran stated 
while playing softball he was sliding in when he fractured his 
distal right fibula in May 2009 and was in a cast for four to six 
weeks.  He was seen by an outside orthopedic, but since having 
the cast, he had had no medical follow-up.  

During the June 2010 Board hearing, the Veteran asserted that his 
bilateral ankle disorder was related to his bilateral pes planus.  
However, as noted above, the claim for service connection for 
bilateral foot disorders is not reopened, and therefore, a 
secondary service connection claim is moot.  

As noted, the initial requirement for establishing a valid claim 
for service connection consists of evidence of a current 
disability, as mentioned above, and with regard to the Veteran's 
claimed left ankle disorder, this objective criterion has not 
been met.

With regard to the right ankle, the first post service evidence 
of a right ankle disorder is in May 2009.  The Board points out 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability, in 
this case more than 16 years, is a factor that tends to weigh 
against a claim for service connection. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Moreover, the current right ankle disorder is shown to 
be the result of an injury incurred while playing softball in May 
2009.  There is no competent medical evidence or opinion even 
suggesting that there exists a relationship between the Veteran's 
right ankle disorder and the Veteran's active service, and 
neither the Veteran nor his representative has identified, 
presented, or alluded to the existence of any such medical 
evidence or opinion.

The only other evidence of record supporting the Veteran's claim 
is his own lay statements.  Even if these statements could be 
read as claiming continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
complaints of any ankle disorder until more than 15 years after 
service.  Had he been experiencing continuous symptoms, it is 
reasonable to expect that he would have made a claim many years 
earlier.  Moreover, the Veteran has stated that he injured his 
right ankle while playing softball in May 2009.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  Furthermore, 
this claim turns on the matter of current diagnosis and medical 
nexus, or relationship, between a current disability and service 
- matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion on 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  


ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for bilateral knee 
disorders is denied.

As new and material evidence has not been received, the request 
to reopen the claim for service connection for bilateral foot 
disorders is denied.

Service connection for left heel bone spurs with scar tissue is 
denied.

Service connection for hypertension, claimed as secondary to 
service-connected PTSD, is denied.

Service connection for bilateral ankle disorders is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


